Citation Nr: 1233206	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-36 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating from March 24, 2009, to February 23, 2012, and in excess of 10 percent from February 24, 2012, for a lumbar strain.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from August 1997 to February 2008.

This matter came before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that granted service connection for a lumbar strain and assigned a noncompensable (0 percent) rating effective February 16, 2008.

The Veteran was scheduled for a videoconference Board hearing in August 2011.  However, on the date of the hearing, she requested that her hearing be cancelled.  Thus, her request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

In a February 2012 decision, the Board in part denied an initial compensable rating for the lumbar strain prior to March 24, 2009, and remanded the appeal with respect to the rating from March 24, 2009, to the RO via the Appeals Management Center (AMC).  As the appeal involved a request for a higher initial rating following the grant of service connection, the Board had characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In an April 2012 rating decision, the RO increased the rating for the lumbar strain to 10 percent effective February 24, 2012, the date of a VA examination.  As such, the Board has characterized the issue as stated on the title page.  As this increase does not represent the maximum rating available, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a psychiatric disability, to include depression and anxiety, to include as secondary to service-connected lumbar strain, has been raised by the record in a written statement submitted by the Veteran in April 2012.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

FINDING OF FACT

From March 24, 2009, the Veteran's lumbar strain with degenerative disc disease of the lumbar spine has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 20 percent rating, but no higher, for a lumbar strain with degenerative disc disease of the lumbar spine from March 24, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Before addressing the merits of the issue of entitlement to a higher initial rating for a lumbar strain, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran's claim for a higher initial rating arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Although the record indicates that the Veteran receives private medical care, as will be seen below, she has not provided a completed authorization form to allow VA to obtain the private medical records.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

In the February 2012 remand, the Board requested that the AMC/RO ask the Veteran to identify any healthcare providers who have treated her for her lumbar strain since service and to schedule her for a VA examination to determine the current severity of her disability.  In a February 2012 letter, the AMC asked the Veteran to complete an authorization form for each private healthcare provider who has treated her for her disability.  The Veteran did not reply, so no private medical records were obtained.  Nonetheless, the AMC obtained her VA medical records, as reflected in her Virtual VA file.  The AMC also afforded her a VA examination and the examiner's findings are substantially responsive to the Board's request.  Thus, the AMC has substantially complied with the February 2012 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court of Appeals for Veterans Claims (Court) noted an important distinction between an appeal involving disagreement with the initial rating assigned at the time a disability is service connected.  Fenderson, 12 Vet. App. at 126.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.

The repercussion upon a current rating of service connection when change is made of a previously assigned diagnosis or etiology must be kept in mind.  The aim should be the reconciliation and continuance of the diagnosis or etiology upon which service connection for the disability had been granted.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examination or in use of descriptive terms.  This will not, of course, preclude the correction of erroneous ratings, nor will it preclude assignment of a rating in conformity with § 4.7.  38 C.F.R. § 4.13 (2011).  

The Veteran's lumbar strain has been rated under Diagnostic Code 5237, 38 C.F.R. § 4.71a (2011).  It has been rated as noncompensable from March 24, 2009, to February 23, 2012, and 10 percent from February 24, 2012.

Under the General Rating Formula for Diseases and Injuries of the Spine, the following ratings are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A rating of 10 percent is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A rating of 20 percent applies for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;  

A 30 percent evaluation is warranted for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.

A 40 percent rating applies for unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine;

A 50 percent rating is assigned where the evidence shows unfavorable ankylosis of the entire thoracolumbar spine; and 

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After a review of the record, the Board finds that a 20 percent rating is warranted for the Veteran's low back disability from March 24, 2009.  

On a March 24, 2009, notice of disagreement (NOD), the Veteran stated that she cannot lift heavy items, stand for long periods of time, or pick up her children because immediately thereafter she develops a backache and painful muscle spasms.  She also stated that she can no longer complete her daily household chores or bend down to pick up things from the floor due to back pain.  

The Veteran underwent a VA examination on February 24, 2012.  She reported that her lumbar strain had gotten progressively worse since the last VA examination and that she has been followed by a private physician.  She stated that she had been treated with pain medication but no further therapy, no injections, and no surgery.  She complained of back pain with occasional muscle spasms, and flare-ups every three months that last for several hours, during which she has difficulty walking and takes medication and lays down for relief.  She also reported that she had been prescribed two days of bed rest by a physician one and one-half years ago.  

Examination revealed forward flexion to 70 degrees with objective evidence of pain beginning at 60 degrees, extension to 15 degrees without pain, left and right lateral flexion to 15 degrees without pain, and left and right lateral rotation to 30 degrees without pain.  Upon repetitive range of motion testing, range of motion remained the same.  The examiner indicated that the Veteran had no additional limitation in range of motion following repetitive-use testing but had functional loss and/or impairment due to pain on movement.  There were no palpable spasms.  Strength in the lower extremities was slightly reduced at 4/5.  The examiner observed that the Veteran did not push against resistance but noted that there was no weakness.  Reflexes were normal.  Sensory examination was normal.  Straight leg raising test was negative bilaterally.  The Veteran did not have any radicular pain or other signs or symptoms due to radiculopathy.  The examiner indicated that the Veteran did not have any other neurologic abnormalities related to the back condition, such as bowel or bladder problems, and did not have intervertebral disc syndrome (IVDS).  The examiner also indicated that the Veteran's lumbar strain has no impact on her ability to work.  X-rays of the lumbar spine reportedly showed mild degenerative facet disease.  The examiner opined that the Veteran's degenerative disc disease was not caused by or related to her service-connected lumbar strain, and that her complaints of progressive symptoms of pain were related to the degenerative disc disease and not the lumbar strain.  The examiner did not opine on whether the degenerative disc disease was related to service.

VA treatment notes in the Veteran's Virtual VA file reflect complaints of low back pain but do not contain any pertinent range of motion findings.

Initially, the Board notes that the Veteran now has degenerative disc disease of the lumbar spine.  Although x-rays during the March 2008 VA examination, conducted one month after separation from service, did not show any significant abnormalities, the Veteran has complained of low back pain since service.  Further, although a VA examiner has opined that the degenerative disc disease was not caused by or related to the service-connected lumbar strain, there is no opinion or evidence indicating that the degenerative disc disease is not directly related to service.  Thus, despite the VA examiner's opinion, resolving all reasonable doubt in the Veteran's favor, the Board finds that her symptoms of pain and limitation of motion due to pain are attributable to her service-connected low back disability, now characterized as a lumbar strain with degenerative disc disease of the lumbar spine.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.13; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Given the above, the Veteran's lumbar strain with degenerative disc disease of the lumbar spine has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  Although the examination revealed forward flexion to greater than 60 degrees, there was pain beginning at 60 degrees.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that there is a showing of additional functional impairment warranting a higher rating for the complaints of pain.  See 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.  As there was objective evidence of pain beginning at 60 degrees of forward flexion, it is reasonable to presume that the Veteran normally does not engage in forward flexion beyond 60 degrees in view of such pain.  Under the circumstances, because of the objective evidence of pain on motion, the Veteran's limitation of motion on forward flexion is found to be consistent with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  Thus, a 20 percent rating is warranted.  Given the Veteran's report of experiencing pain on motion on her March 24, 2009, NOD, and resolving all reasonable doubt in her favor, the Board further finds that a 20 percent rating is warranted for the entire appeal period.

To the extent applicable, Diagnostic Code 5243 for intervertebral disc syndrome cannot afford an even higher evaluation here.  Indeed, to achieve the next-higher 40 percent rating under that code section, the evidence must demonstrate incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  In this case, during the examination the Veteran reported that she had been prescribed two days of bed rest by a physician one and one-half years ago.  Although she reported flare-ups, during which she has difficulty walking, she did not indicate that she has required bed rest and treatment by a physician during such flare-ups and there is otherwise no objective evidence that she has required such bed rest and treatment during those times.  Thus, the requirements for a 40 percent evaluation have not been approximated.

Finally, per Note (1) to the General Rating Formula for Diseases and Injuries of the Spine, the Board has considered whether assignment of a separate evaluation for neurologic manifestations of a back disability is appropriate.  However, all VA examinations showed normal neurologic findings.  The Board acknowledges that she has urinary stress incontinence; however, there is no indication that it is due to her back disability.  Regardless, service connection is already in effect for her incontinence.

In conclusion, a 20 percent rating for a lumbar strain with degenerative disc disease of the lumbar spine is warranted from March 24, 2009.  The Board has applied the benefit-of-the-doubt doctrine in granting a 20 percent rating throughout the appeal period, however, the preponderance of the evidence is against an even higher rating.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected low back disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.





ORDER

A 20 percent rating for a lumbar strain with degenerative disc disease of the lumbar spine from March 24, 2009, is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


